Citation Nr: 1225016	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an extraschedular evaluation for service-connected posttraumatic stress disorder (PTSD) from February 23, 2011, forward.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1994 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In June 2010, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

This matter was previously before the Board in November 2011.  In that decision, the Board remanded the issue of entitlement to an extraschedular evaluation for referral to the Director of Compensation and Pension Service.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Pursuant to a November 2011 Board Remand during this appeal and the provisions of 38 C.F.R. § 3.321(b)(1), the VA Director of Compensation and Pension Service denied an extraschedular rating for the Veteran's service-connected PTSD from February 23, 2011, forward.

2.  From February 23, 2011, forward, the evidence of record does not reflect that the Veteran's service-connected PTSD results in an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.
CONCLUSION OF LAW

From February 23, 2011, forward, the criteria for an extraschedular evaluation for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In November 2011, the Board allowed a schedular evaluation of 70 percent disabling, but no higher, for the Veteran's service-connected PTSD from February 23, 2011, forward.  This issue is no longer before the Board.  However, as mentioned above, VA regulations provide that, to accord justice, a rating may be assigned outside of the rating schedule if certain conditions are met.  38 C.F.R. § 3.321(b).  This issue was remanded for additional development.  

The Board is an appellate body.  See 38 U.S.C.A. § 7104.  As such, the U.S. Court of Appeals for Veteran's Claims (Court) has held that the Board does not have authority to assign an extraschedular evaluation in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996).  That authority has been delegated by the Secretary to the Director, Compensation and Pension Service, who is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).

Pursuant to the Board's November 2011 Remand, the RO referred this matter for extraschedular consideration to the Director of the Compensation and Pension Service.  In an April 2012 Administrative Review, the Director of the Compensation and Pension Service determined that an extraschedular rating was not warranted in this case.

Statute provides that the Secretary of Veterans Affairs shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to Veterans or their dependents.  38 U.S.C.A.  § 511(a).  All questions, in a matter which under § 511(a) of Title 38 is subject to a decision by the Secretary, shall be subject to one review on appeal to the Secretary.  38 U.S.C.A. § 7104(a).  Final decision on such appeals shall be made by the Board.  Id.

The Veteran has perfected an appeal to the Board of the rating assigned for his service-connected PTSD.  The question of whether an extraschedular rating is warranted for the Veteran's PTSD from February 23, 2011, forward has been subject to a decision by the agency of original jurisdiction.  Hence, the Board has appellate jurisdiction to review the matter and decide whether an extraschedular rating is warranted.

In deciding the Veteran's increased evaluation claim, the Board must consider the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

As mentioned above, from February 23, 2011, forward, the Veteran is rated at 70 percent disabling for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the June 2010 hearing before the undersigned, the Veteran testified that, on average, he sleeps about two hours per night and this affects his ability to work and "draining from lack of sleep."  See hearing transcript at 4-6.  

In the February 2011 VA examination report, the Veteran informed the examiner that he had not been advanced to a full-time position at UPS despite two and a half years of part-time work.  He had been written up for tardiness secondary to sleep disturbance and has received discipline notices for mistakes related to disruptions in concentration, which were compounded by depression.  He expressed concern regarding losing his job due to his PTSD symptoms.

The Veteran has also demonstrated chronic and severe sleep disturbance, despite medication.  He had mid-cycle awakenings every one to two hours.  At that time, the examiner also noted a loss of appetite and weight loss of 10 pounds.  The Veteran needed prompting to eat one meal per day.

In a March 2011 VA treatment report, the Veteran was voluntarily admitted to the psychiatric ward to be monitored for depression and PTSD exacerbation.  The report indicated that he had been sleeping two hours per night.  A treatment report from the day after his hospitalization revealed that the Veteran declined breakfast and lunch.  Again, the next day, the Veteran refused breakfast and lunch, stating "I'm not hungry."

Here, the Board acknowledges that there are significant factors, including chronic, severe sleep impairment, resulting in weight loss and interference with employment, which suggest that the schedular criteria is impractical with respect to the Veteran's PTSD.  However, as discussed in the November 2011 Board decision, the schedular rating of 70 percent disabling for PTSD already contemplates serious occupational impairment and deficiencies in work.  Moreover, while there is evidence that the Veteran was hospitalized in March 2011 due to his psychiatric problems, there is no other evidence of hospitalization during this period on appeal.  Indeed, this one-time period of hospitalization in March 2011 does not rise to the level of "frequent periods of hospitalization" as mentioned in Floyd.

With respect to the Veteran's difficulties at work, it is important to note that the Veteran is employed, albeit part-time, and his occupational difficulties are adequately addressed in the schedular criteria, witch, by definition, indicates a 70 percent reduction in the Veteran's ability to work.  The problems the Veteran has cited are the problems a person with a 70 percent evaluation would endure. 

Significantly, the Veteran reported, during the February 2011 VA examination, that he missed less than a week of work due to PTSD symptoms.  Indeed, the VA examiner concluded that the Veteran was not totally, occupationally impaired as a result of his service-connected PTSD.  As such, the Board does not find that there is "marked interference with employment" beyond what has already been contemplated by the schedular criteria.  See Floyd, supra.

In light of the opinion and findings by the February 2011 VA examiner, the Board finds that this decision is supported by the evidence of record as cited above.  Here, the Board finds the opinion of the VA examiner concerning the severity of the Veteran's PTSD to be more probative than the lay statements of the Veteran as the VA examiner's opinion is based not only on her specialized training, but also the results of psychiatric evaluation.

It is important for the Veteran to understand that while the Board is certainly sympathetic to the Veteran's argument, the Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2011); see Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board can only determine whether the Veteran meets all of the requirements of the benefit being sought and, if he is not entitled to the benefit as specified by the statutes enacted by Congress and VA's implementing regulations, the benefit cannot be awarded regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board has no option but to decide this claim in accordance with the applicable law.

Despite the above, the Board must emphasize that the 70 percent schedular disability rating for the Veteran's service-connected PTSD from February 23, 2011, forward, indeed already addresses, and accepts, the Veteran's serious level of disability and symptomatology.

Also, the Board has reviewed all evidence of record and finds that an extrascheudlar rating is not warranted for any separate period of time on appeal, from February 23, 2011, forward.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Based on the above, the preponderance of the evidence of record is against a grant of an extraschedular evaluation for service-connected PTSD from February 23, 2011, forward, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim for an increased rating on an extraschedular basis.  Indeed, a letter was sent to the Vetearn in November 2011, which accurately included the criteria necessary in substantiating a claim for an increased rating on an extraschedular basis.  

As such, the Veteran had actual knowledge of the provision governing general rating considerations in exceptional cases and had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Indeed, the Board remanded this matter to the RO in November 2011 for referral of the claim to the Director of Compensation and Pension Service.  The Director's April 2012 Administrative Review is associated with the claims file.

Significantly, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on the above, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.




ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


